As filed with the U.S. Securities and Exchange Commission on July 29, 2008 Securities Act File No. 2-91556 Investment Company Act File No. 811-4052 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 63 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 70 (Check appropriate box or boxes.) Legg Mason Partners Money Market Trust* (Exact Name of Registrant as Specified in Charter) 55 Water Street, New York, New York 10041 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code (800) 451-2010 Robert I. Frenkel Legg Mason Partners Money Market Trust 300 First Stamford Place Stamford, Connecticut (Name and Address of Agent for Service) COPY TO: Roger P. Joseph, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 Continuous (Approximate Date of Proposed Offering) It is proposed that this filing will become effective on August 1, 2008 pursuant to Rule 485(b) under the Securities Act of 1933, as amended. * This filing relates solely to Western Asset Money Market Fund, Western Asset Government Money Market Fund, Western Asset Municipal Money Market Fund, Western Asset California Municipal Money Market Fund, Western Asset Massachusetts Municipal Money Market Fund and Western Asset New York Municipal Money Market Fund. PROSPECTUS / AUGUST 1, 2008 Western AssetMoney Market Fund Class A Shares Western AssetGovernmentMoney Market Fund Class A Shares The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is accurate or complete. Any statement to the contrary is a crime. INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Western Asset Money Market Fund Western Asset
